OPINION
MORRISON, Judge.
This is a bond forfeiture proceeding.
The appellants’ first four contentions are identical to the first four in Hall v. State, 485 S.W.2d 563 (Tex.Cr.App.1972), this day decided.
For the reasons stated therein we find no merit in them.
Appellants’ fifth contention is that there is a fatal variance between the offense named in the bond and the offense described in the judgment nisi. The bond recites the offense charged to be: “Possession of Hashish (Fel.)” while the judgment nisi recites “A felony, to wit: Un*566lawful Possession of a Narcotic Drug, to wit: Hashish”.
Art. 725b, Sec. 1, Subsecs. (13) and (14), Vernon’s Ann.P.C., makes the possession of hashish unlawful and makes hashish a narcotic drug.
Appellants’ sixth contention is that the final judgment recites an impossible date for the date of the judgment nisi (September 3, 1972). An examination of the record reflects that the judgment nisi was entered on September 3, 1970. In accordance with the provision of Art. 44.24, Vernon’s Ann.C.C.P., the judgment is reformed to recite that the judgment nisi was entered on September 3, 1970. Carr v. State, 9 Tex.App. 463, and Robinson v. State, 11 Tex.App. 309.
As reformed the judgment is affirmed.